DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the applicant filed on November 6, 2019, claims 1-20 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claims 1, 3-16, 19 and 20 and cancellation of claims 2 and 17 were authorized by Leonard Bowersox during the examiner-initiated interview conducted on May 26, 2021.

Amendments to the claims: 
1. (Currently Amended) A vibration application system comprising:
	a vibratable part;
	a load sensor to sense a load applied to the vibratable part;
	a vibration generator to vibrate the vibratable part; and

	the vibration controller makes a first determination as to whether or not a load sensed by the load sensor has equaled or exceeded a first threshold value, 
	if the vibration controller determines, as a result of the first determination, that the load sensed by the load sensor has equaled or exceeded the first threshold value, then the vibration controller drives the vibration generator and makes a second determination, during a predetermined first period, as to whether or not a load sensed by the load sensor has fallen below a second threshold value, wherein the first period starts when the load sensed by the load sensor has equaled or exceeded the first threshold value, [[and]]
	if the vibration controller determines, as a result of the second determination, that the load sensed by the load sensor has fallen below the second threshold value during the first period, then the vibration controller does not drive the vibration generator,
	if the vibration controller determines, as a result of the second determination, that the load sensed by the load sensor has fallen below the second threshold value during the first period, then the vibration controller makes a third determination, during a predetermined second period, as to whether or not a load sensed by the load sensor has equaled or exceeded the first threshold value, wherein the second period starts when the load sensed by the load sensor has fallen below the second threshold value, 
	if the vibration controller determines, as a result of the third determination, that the load sensed by the load sensor has equaled or exceeded the first threshold value during the second period, then the vibration controller does not drive the vibration generator but returns to the second determination, and
	if the vibration controller determines, as a result of the third determination, that the load sensed by the load sensor does not equal or exceed the first threshold value during the second period, then after elapse of the second period, the vibration controller returns to the first determination.

2. (Cancelled) 

3. (Currently Amended) The vibration application system according to claim 1, wherein the vibration controller is further configured such that, if the load sensed by the load sensor does not fall below the second threshold value during the first period but falls below the second threshold value after the first period has elapsed, then the vibration controller drives the vibration generator.

4. (Currently Amended) The vibration application system according to claim 1, wherein the vibration controller is further configured such that, if the load sensed by the load sensor does not fall below the second threshold value during the first period but falls below the second threshold value after the first period has elapsed, then the vibration controller drives the vibration generator.

5. (Currently Amended) The vibration application system according to claim 3, wherein the vibration controller is further configured such that
	after the elapse of the first period, the vibration controller makes a fourth determination, during a predetermined third period, as to whether or not a load sensed by the load sensor has equaled or exceeded the first threshold value, wherein the third period starts when the load sensed by the load sensor has fallen below the second threshold value, 

	if the vibration controller determines, as a result of the fourth determination, that the load sensed by the load sensor does not equal or exceed the first threshold value during the third period, then after elapse of the third period, the vibration controller returns 

6. (Currently Amended) The vibration application system according to claim 4, wherein the vibration controller is further configured such that
	after the elapse of the first period, the vibration controller makes a fourth determination, during a predetermined third period, as to whether or not a load sensed by the load sensor has equaled or exceeded the first threshold value, wherein the third period starts when the load sensed by the load sensor has fallen below the second threshold value, 
	if the vibration controller determines, as a result of the fourth determination, that the load sensed by the load sensor has equaled or exceeded the first threshold value during the third period, then the vibration controller does not drive the vibration generator, and
	if the vibration controller determines, as a result of the fourth determination, that the load sensed by the load sensor does not equal or exceed the first threshold value during the third period, then after elapse of the third period, the vibration controller returns 

7. (Currently Amended) The vibration application system according to claim 5, wherein the vibration controller is further configured such that

	if the vibration controller determines, as a result of the fifth determination, that the load sensed by the load sensor has fallen below the second threshold value, then the vibration controller does not drive the vibration generator but returns 

8. (Currently Amended) The vibration application system according to claim 6, wherein the vibration controller is further configured such that
	if the vibration controller determines, as a result of the fourth determination, that the load sensed by the load sensor has equaled or exceeded the first threshold value during the third period, then the vibration controller makes a fifth determination as to whether or not a load sensed by the load sensor has fallen below the second threshold value, and
	if the vibration controller determines, as a result of the fifth determination, that the load sensed by the load sensor has fallen below the second threshold value, then the vibration controller does not drive the vibration generator but returns 

9. (Currently Amended) The vibration application system according to claim 1, wherein 
	the vibratable part is configured to be pressed from a first direction side, and


10. (Currently Amended) The vibration application system according to claim 9, wherein 
	the load sensor is arranged on the second direction side with respect to the vibratable part, and is configured to sense a load in the second direction applied to the vibratable part.

11. (Currently Amended) The vibration application system according to claim 1, wherein the first period is between, or equal to, 10 ms and 200 ms.

12. (Currently Amended) The vibration application system according to claim 5, wherein 
	the first period is between, or equal to, 10 ms and 200 ms,
	the second period is between, or equal to, 10 ms and 200 ms, and
	the third period is between, or equal to, 10 ms and 200 ms.

13. (Currently Amended) The vibration application system according to claim 7, wherein 
	the first period is between, or equal to, 10 ms and 200 ms,
	the second period is between, or equal to, 10 ms and 200 ms, and
	the third period is between, or equal to, 10 ms and 200 ms.

14. (Currently Amended) The vibration application system according to claim 1, wherein 
	the vibratable part includes:

a touch sensor directly or indirectly fixed to the vibratable plate,
	the vibration generator is configured to vibrate the vibratable plate, and
	the load sensor is configured to sense a load applied to the vibratable plate.

15. (Currently Amended) The vibration application system according to claim 1, wherein 
	the vibratable part includes a touch sensor,
	the vibration generator is configured to vibrate the touch sensor, and
	the load sensor is configured to sense a load applied to the touch sensor.

16. (Currently Amended) A vibration control method in which a load applied to a vibratable part is sensed by a load sensor and a vibration generator is configured to vibrate the vibratable part, wherein 
	a vibration controller makes a first determination as to whether or not a load sensed by the load sensor has equaled or exceeded a first threshold value, 
	if the vibration controller determines, as a result of the first determination, that the load sensed by the load sensor has equaled or exceeded the first threshold value, then the vibration controller drives the vibration generator,
	the vibration controller makes a second determination, during a predetermined first period, as to whether or not a load sensed by the load sensor has fallen below a second threshold value, wherein the first period starts when the load sensed by the load sensor has equaled or exceeded the first threshold value, [[and]]
,
	if the vibration controller determines, as a result of the second determination, that the load sensed by the load sensor has fallen below the second threshold value during the first period, then the vibration controller makes a third determination, during a predetermined second period, as to whether or not a load sensed by the load sensor has equaled or exceeded the first threshold value, wherein the second period starts when the load sensed by the load sensor has fallen below the second threshold value, 
	if the vibration controller determines, as a result of the third determination, that the load sensed by the load sensor has equaled or exceeded the first threshold value during the second period, then the vibration controller does not drive the vibration generator but returns to the second determination, and
	if the vibration controller determines, as a result of the third determination, that the load sensed by the load sensor does not equal or exceed the first threshold value during the second period, then after elapse of the second period, the vibration controller returns to the first determination.

17. (Cancelled) 

19. (Currently Amended) The vibration control method according to claim 16, wherein, if the load sensed by the load sensor does not fall below the second threshold value during the first period but falls below the second threshold value after the first period has elapsed, then the vibration controller drives the vibration generator.

20. (Currently Amended) The vibration control method according to claim 18, wherein
	after the elapse of the first period, the vibration controller makes a fourth determination, during a predetermined third period, as to whether or not a load sensed by the load sensor has equaled or exceeded the first threshold value, wherein the third period starts when the load sensed by the load sensor has fallen below the second threshold value, 
	if the vibration controller determines, as a result of the fourth determination, that the load sensed by the load sensor has equaled or exceeded the first threshold value during the third period, then the vibration controller does not drive the vibration generator, and
	if the vibration controller determines, as a result of the fourth determination, that the load sensed by the load sensor does not equal or exceed the first threshold value during the third period, then after elapse of the third period, the vibration controller returns 

Allowable Subject Matter
Claims 1, 3-16 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior art Tsukamoto et al. (US 20170168578 A1) teaches when the pressure exceeds a first predetermined threshold value, the first-time haptic feedback is generated and when the pressure becomes lower than a second predetermined threshold value, the second-time haptic feedback is generated. But Tsukamoto fails to teach “if the vibration controller determines, as a result of the second determination, that the load sensed by the load sensor has fallen below the second threshold value during the first period, then the vibration controller makes a third determination, during a predetermined second period, as to whether or not a load 
Smith (US 20170031495 A1) teaches once the amount of force (represented by line 310) meets or exceeds the first force threshold F.sub.1 at point 320, a button press event (and an optional haptic output) is triggered and the amount of force is monitored to determine whether the force exceeds the second force threshold F.sub.2 over a timeframe threshold T to signal the drag and drop event. But Smith fails to teach “if the vibration controller determines, as a result of the second determination, that the load sensed by the load sensor has fallen below the second threshold value during the first period, then the vibration controller makes a third determination, during a predetermined second period, as to whether or not a load sensed by the load sensor has equaled or exceeded the first threshold value, wherein the second period starts when the load sensed by the load sensor has fallen below the second threshold value, if the vibration controller determines, as a result of the third determination, that the load sensed by the load sensor has equaled or exceeded the first threshold value during the second period, then the vibration controller does not drive the vibration generator but returns to the second determination, and if the vibration controller determines, as a result of the third determination, that the load sensed by 

Regarding claims 1 and 16, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “if the vibration controller determines, as a result of the second determination, that the load sensed by the load sensor has fallen below the second threshold value during the first period, then the vibration controller makes a third determination, during a predetermined second period, as to whether or not a load sensed by the load sensor has equaled or exceeded the first threshold value, wherein the second period starts when the load sensed by the load sensor has fallen below the second threshold value, if the vibration controller determines, as a result of the third determination, that the load sensed by the load sensor has equaled or exceeded the first threshold value during the second period, then the vibration controller does not drive the vibration generator but returns to the second determination, and if the vibration controller determines, as a result of the third determination, that the load sensed by the load sensor does not equal or exceed the first threshold value during the second period, then after elapse of the second period, the vibration controller returns to the first determination”.

Regarding claims 3-15 and 18-20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687